           Case 1:21-cv-01972-CKK Document 1 Filed 07/21/21 Page 1 of 10




                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF COLUMBIA


PROJECT FOR PRIVACY AND
SURVEILLANCE ACCOUNTABILITY,
INC.
1101 Connecticut Ave. NW, Ste. 450
Washington, DC 20036,
                       Plaintiff,
            v.                                             COMPLAINT

UNITED STATES DEPARTMENT OF
JUSTICE,                                                    1:21-cv-1972
950 Pennsylvania Avenue, NW
Washington, DC 20530,
                           Defendant

                                    Introduction

      1.       This Freedom of Information Act (FOIA) suit seeks records from

Defendant the United States Department of Justice (DOJ). See 5 U.S.C. § 552. These

records and the information they contain are necessary to answer questions of

national significance regarding the extent to which the federal government, in

coordination with state and local law enforcement agencies, is using cell-site

simulator technology for domestic surveillance.

      2.       To answer these pressing questions more fully, the Project for Privacy

and Surveillance Accountability, Inc. (“PPSA”), the Plaintiff in this action, sent a

FOIA request to specifically identified components within the DOJ on March 29,

2021. But it has not received a substantive response from the DOJ as required by

law. PPSA brings suit to compel that response.
            Case 1:21-cv-01972-CKK Document 1 Filed 07/21/21 Page 2 of 10




                                Jurisdiction and Venue

       3.       This Court has both subject matter jurisdiction over this action and

personal jurisdiction over the parties pursuant to 5 U.S.C. § 552(a)(4)(B) and 28

U.S.C. § 1331. It may grant declaratory relief pursuant to 28 U.S.C. § 2201, et seq.,

and award costs and attorneys’ fees pursuant to 28 U.S.C. § 2412 and 5 U.S.C.

§ 552(a)(4)(E).

       4.       Venue lies in this District under 5 U.S.C. § 552(a)(4)(B).

                                          Parties

       5.       Plaintiff PPSA is a Delaware non-profit corporation with its principal

place of business in Washington, DC. As part of its mission, PPSA advocates for

greater privacy and civil liberty protections from government surveillance, and seeks

to hold such programs accountable to constitutional and statutory limitations.

       6.       Defendant the Department of Justice is a Department of the Executive

Branch of the United States Government. The DOJ has possession, custody, and

control of records to which Plaintiff seeks access.

                                           Facts

       7.       FOIA requires federal agencies, including Defendant, to “promptly”

release agency records upon request to any member of the public. 5 U.S.C. § 552 (a)(3);

see also 5 U.S.C. § 552(f)(1) (definition of agency). If the records fall under a statutory

exemption or are excluded from FOIA, the agency may deny the request. See 5 U.S.C.

§ 552(b)(1)-(9) (exemptions); id. § 552(c)(1)-(3) (exclusions).




                                             2
           Case 1:21-cv-01972-CKK Document 1 Filed 07/21/21 Page 3 of 10




      8.       Plaintiff’s request in this case concerns federal and local governments’

use of so-called stingrays, dirtboxes, and other cell-site simulator technology

(collectively, “cell-site simulators”). Plaintiff was concerned by the level of secrecy

surrounding this surveillance technology, including in reports that law enforcement

agencies were using it to surveil recent protests and demonstrations. Among other

things, Plaintiff’s request asked the DOJ for agency records: discussing the DOJ’s

legal treatment of cell-site simulators; mentioning any non-disclosure agreements

between federal and local law enforcement agencies regarding cell-site simulators;

and recording federal or local use of cell-site simulators.

      9.       Plaintiff therefore attempted to obtain records from the Defendant DOJ

via FOIA. On March 29, 2021, Plaintiff sent a letter, attached to this complaint as

Exhibit A, to the DOJ’s FOIA Mail Referral Unit via its publicly listed e-mail address.

The letter requested the following:

        1. All agency records mentioning the U.S. Department of Justice
      (DOJ) policy document entitled “Department of Justice Policy
      Guidance: Use of Cell-Site Simulator Technology,” released on or
      about September 3, 2015 (the “2015 Policy”).

         2. All agency records supplementing, modifying, interpreting, or
      replacing the 2015 Policy.

         3. All agency records mentioning or containing the training
      protocols referenced on page 3 of the 2015 Policy.

        4. All agency records mentioning both cell-site simulators and the
      DOJ Chief Privacy and Civil Liberties Officer.

        5. All agency records mentioning both cell-site simulators and
      Rule 41 of the Federal Rules of Criminal Procedure.




                                           3
 Case 1:21-cv-01972-CKK Document 1 Filed 07/21/21 Page 4 of 10




  6. All agency records mentioning both cell-site simulators and the
Pen Register Statute, 18 U.S.C. § 3121, et seq., or any section thereof.

   7. All agency records prepared to comply with the requirement,
mentioned on page 4 of the 2015 Policy, to “keep track of the number
of times the use of a cell-cite simulator is approved under this
[exceptional circumstances] subsection, as well as the circumstances
underlying each such use.”

   8. All agency records prepared to comply with, or otherwise
mentioning, the requirement mentioned on page 6 of the 2015 Policy
that DOJ agencies “shall implement an auditing program to ensure
that the data is deleted in the manner described [in the 2015 Policy].”

   9. All agency records prepared to comply with, or otherwise
mentioning, the requirement mentioned on page 7 of the 2015 Policy
that “[e]ach division or district office shall report to its agency
headquarters annual records reflecting the total number of times a
cell-site simulator is deployed in the jurisdiction; the number of
deployments at the request of other agencies, including State or Local
law enforcement; and the number of times the technology is deployed
in emergency circumstances.”

   10. All agency records prepared to comply with, or otherwise
mentioning, the requirement mentioned on page 7 of the 2015 Policy
that “[m]odel materials will be provided to all United States Attorneys’
Offices and litigating components, each of which shall conduct
training for their attorneys.”

   11. All agency records mentioning the December 23, 2014 letter from
Senators Leahy and Grassley to then-Attorney General Holder and
then-Secretary Johnson (the “2014 Letter”), including any records
provided in response to the 2014 Letter.

   12. All agency records mentioning the March 18, 2015 letter from
Senators Leahy and Grassley to then-Attorney General Holder and
then-Acting Deputy Attorney General Yates (the “2015 Letter”),
including any records provided in response to the 2015 Letter.

   13. All agency records mentioning both cell-site simulators and any
of the following words or phrases: court, judge, magistrate, judiciary,
judicial, tribunal, evidence, admissible, inadmissible, “parallel
construction”, or “additional and independent”.



                                4
        Case 1:21-cv-01972-CKK Document 1 Filed 07/21/21 Page 5 of 10




         14. All agency records mentioning both cell-site simulators and non-
      disclosure agreements (NDAs), including but not limited to: any NDA
      forms, models, or templates; and any NDAs actually executed between
      any federal agency and any state or local law enforcement agency.

         15. All agency records recording the use of cell-site simulators by
      federal, state, or local law enforcement, including but not limited to
      records mentioning statistical information such as: number of
      devices, number of investigations or criminal cases in which such
      devices are or have been used, financial figures, and number of
      federal, state, or local law enforcement agencies or personnel using
      such devices.

      The date range of the request generally encompassed records between

December 1, 2014 and March 29, 2021.

      16.   The request stated that it was “directed specifically at the following

units and/or divisions within the Department of Justice”:

            Bureau of Alcohol, Tobacco and Explosives
            Bureau of Justice Statistics
            Civil Division
            Criminal Division
            Drug Enforcement Administration
            Executive Office for Organized Crime Drug Enforcement Task Forces
            Executive Office for U.S. Attorneys
            Federal Bureau of Investigation
            Justice Management Division
            National Security Division
            Office of Information Policy
            Office of Justice Programs
            Office of Legal Policy
            Office of Privacy and Civil Liberties
            Office of the Associate Attorney General
            Office of the Attorney General
            Office of the Deputy Attorney General
            Office of the Inspector General
            Organized Crime Drug Enforcement Task Forces



                                         5
        Case 1:21-cv-01972-CKK Document 1 Filed 07/21/21 Page 6 of 10




             U.S. Marshals Service.

      17.    As of the date of this complaint, none of the DOJ units or divisions to

which Plaintiff’s FOIA request was directed have responded to that request. Thus,

the DOJ has failed to: (i) produce the requested records or demonstrate that the

requested records are lawfully exempt from production; (ii) notify Plaintiff of the

scope of any responsive records the DOJ intends to produce or withhold and the

reasons for any withholdings; or (iii) inform Plaintiff that it may appeal any

adequately specific adverse determinations.

      18.    Although more than forty business days have passed since the DOJ

component designated to receive FOIA requests received Plaintiff’s request, the DOJ

has not notified Plaintiff as to whether it will fully comply with that request. Thus,

under 5 U.S.C. § 552(a)(6)(A) and 5 U.S.C. § 552(a)(6)(C), Plaintiff has exhausted the

applicable administrative remedies.

      19.    Plaintiff has a right of prompt access to the requested records under 5

U.S.C. § 552(a)(3)(A), but the DOJ has wrongfully withheld them.




                                          6
         Case 1:21-cv-01972-CKK Document 1 Filed 07/21/21 Page 7 of 10




                     Count One: Freedom of Information Act

  Defendant is required to disclose all non-exempt records responsive to
             Plaintiff’s Freedom of Information Act requests

       20.    Plaintiff hereby incorporates by reference all preceding paragraphs of

this Complaint.

       21.    FOIA’s administrative exhaustion requirement required Defendant to

determine whether to comply with Plaintiff’s requests within the time limits set by

FOIA—namely, within twenty business days or, in “unusual circumstances,” within

thirty business days. 5 U.S.C. § 552(a)(6)(A)–(B). At the latest, that time period began

to run ten business days after the DOJ’s FOIA Mail Processing Unit received the

request on March 29, 2021. 5 U.S.C. § 552(a)(6)(A)(ii). Accordingly, the DOJ’s

determinations were due, at the latest, on May 25, 2021.

       22.    At a minimum, Defendant was obligated to: (i) gather and review the

requested records; (ii) determine and communicate to Plaintiff the scope of any

responsive records Defendant intended to produce or withhold and the reasons for

any withholdings; and (iii) inform Plaintiff that it may appeal any adequately specific

adverse determinations. See, e.g., Citizens for Responsibility and Ethics in

Washington v. Federal Election Commission, 711 F.3d 180, 188-89 (D.C. Cir. 2013).

       23.    Defendant did not perform any of the required activities by the

applicable statutory deadlines.

       24.    Consequently, Plaintiff is deemed to have exhausted its administrative

appeal remedies. 5 U.S.C. § 552(a)(6)(A), (C)(i), (ii).




                                            7
        Case 1:21-cv-01972-CKK Document 1 Filed 07/21/21 Page 8 of 10




      25. Defendant’s failure to release responsive non-exempt records violates

FOIA, 5 U.S.C. § 522(a)(3)(A), as well as the regulations implementing FOIA.

      26. Plaintiff is entitled to receive all responsive non-exempt records from

Defendant forthwith.




                                        8
        Case 1:21-cv-01972-CKK Document 1 Filed 07/21/21 Page 9 of 10




                              PRAYER FOR RELIEF

   Plaintiff respectfully requests that the Court:

   A. Order Defendant to conduct searches immediately for any and all records

responsive to Plaintiff’s FOIA requests and demonstrate that it employed search

methods reasonably likely to lead to the discovery of records responsive to Plaintiff’s

FOIA requests.

   B. Order Defendant to produce, by dates certain, any and all non-exempt records

to Plaintiff’s FOIA request, and Vaughn indices of any responsive records withheld

under claim of exemption;

   C. Enjoin Defendant from continuing to withhold any and all non-exempt records

responsive to Plaintiff’s FOIA requests;

   D. Grant Plaintiff an award of attorneys’ fees and other litigation costs reasonably

incurred in this action pursuant to 5 U.S.C. § 552(a)(4)(E); and

   E. Grant Plaintiff such other relief as the Court deems just and proper.

                                 Respectfully submitted,

                                 /s/ Gene C. Schaerr

                                  GENE C. SCHAERR (D.C. Bar No. 416638)
                                     Counsel of Record
                                  SCOTT GOODWIN*
                                  SCHAERR | JAFFE LLP
                                  1717 K Street NW, Suite 900
                                  Washington, DC 20006
                                  (202) 787-1060
                                  gschaerr@schaerr-jaffe.com
                                  Counsel for Plaintiff PPSA, Inc.




                                           9
      Case 1:21-cv-01972-CKK Document 1 Filed 07/21/21 Page 10 of 10




*Application pending for admission to the D.C. Bar. Practicing under the
supervision of D.C. bar members pursuant to Rule 49(c)(8).




                                       10
